Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 rejected under 35 U.S.C. 103 as being unpatentable over US 20170263258 A1 to Reitz et al. (hereinafter ‘Reitz’) in view of US 20160055884 A1 to Zaletel.



a Timed Metadata Packets collector (TMDP collector) located inside the 
a plurality of sensor modules that gather Timed Metadata Packets (TMDPs) and send the TMDPs to the TMDP collector (para [0016] and [0033]-[0034]: the first camera collects metadata for generating audio watermarks, the collected metadata may include time information, and location information, therefore sensors such as a time-sensor, e.g. a clock, and a location sensor, e.g. GPS sensor are implicit); 
a Timed Metadata Packets processer (TMDP processor) that generates Timed Metadata Records (TMDRs) and Tagging Message Packets (TMPs) based on the TMDPs collected by the TMDP collector (para [0016], [0033]-[0034] and [0039]-[0040]: the first camera collects metadata for generating audio watermarks, the collected metadata may include time information, and location information, therefore the collected metadata may be considered as Timed Metadata Records according to a broadest reasonable interpretation, the collected metadata is also encoded as audio watermarks which may be considered as generating Tagging Message Packets); 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); and 
a plurality of cameras that record the CAWFs (para [0023]-[0024], figs. 2A and 2B: cameras 2 and 3 record the audio watermarks output by camera 1).
Although Reitz discloses wherein the first camera can communicate with peripheral devices (para [0066] and fig. 8), Reitz does not explicitly disclose a base station as claimed. 
However, it is known in the video recording art for a portable camera device to perform recording functions associated with a recording base station. For example, Zaletel discloses a portable recording device operable to receive live feeds from nearby networked cameras and integrate selected video feeds into a composition in real time (para [0121] and fig. 21), therefore the camera of Zaletel may be considered to meet the broadest reasonable interpretation of a base station and it would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and first camera of Reitz in view of the above teachings of Zaletel in order to provide functionality to create video compositions in real-time and during a single recording session (Zaletel, para [0121]).

Regarding claim 3, modified Reitz discloses the timed metadata recording system of claim 1, and Reitz further teaches wherein the cameras comprise microphones and media file storages; the microphones pick up the CAWFs; CAWFs are recorded into output audio tracks of the cameras; and the output audio tracks are saved to the media storages (para [0020], [0023]-[0024], figs. 2A and 2B: cameras 2 and 3 capture and record the audio watermarks output by camera 1). 

Regarding claim 4, modified Reitz discloses the timed metadata recording system of claim 1, wherein the TMDP processor is located inside the base station (the combination of Reitz and Zaletel teaches that the camera may be a base station as per the rejection of claim 1, and Reitz discloses that the camera collects metadata and the collected metadata is also encoded as audio watermarks (para [0016], [0033]-[0034] and [0039]-[0040]).

Claims 2 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Reitz in view of Zaletel, further in view of US 20190172325 A1 to Saboune et al. (hereinafter ‘Saboune’).

Regarding claim 2, modified Reitz discloses the timed metadata recording system of claim 1, but fails to explicitly disclose a Timed Metadata Packets database (TMDP database), wherein the TMDRs are saved in the TMDP database with corresponding relative time offsets from the TMPs. 
However, in analogous art, Saboune discloses a Timed Metadata Packets database (TMDP database), wherein the TMDRs are saved in the TMDP database with corresponding 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Reitz in view of the above teachings of Saboune to perform synchronization of haptic event IDs with other broadcast data (Saboune, para [0039]).

Regarding claim 5, modified Reitz discloses the timed metadata recording system of claim 1, but fails to disclose wherein each of the sensor modules comprises a radio, a computing module, a battery, an accelerometer, a gyroscope, and magnetometers; the accelerometer, the gyroscope, and the magnetometers collect motion data; the computing module generates the TMDPs from the motion data; and the radio transmits the TMDPs to the TMDP collector. 
However, in analogous art, Saboune discloses wherein each of the sensor modules comprises a radio, a computing module, a battery, an accelerometer, a gyroscope, and magnetometers; the accelerometer, the gyroscope, and the magnetometers collect motion data; the computing module generates the TMDPs from the motion data; and the radio transmits the TMDPs to the TMDP collector (para [0023]-[0025] and 20 of fig. 1: note, a computing module in the sensor is implicit in order to wirelessly transmit the information such as to the senor interface 21 of fig. 1).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Reitz in view of the above teachings of Saboune to generate immersive entertainment (Saboune, para [0003]-[0005]).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Reitz in view of Zaletel, further in view of US 20140172141 A1 to Mangold.

Regarding claim 6, modified Reitz discloses the timed metadata recording system of claim 1, and Reitz further teaches, wherein each of the audio sequence generators comprises, a syncword generator (para [0038]-[0042]: “start code”), an audio modulator (para [0029]-[0030]: outputting audio watermarks at a particular frequency range), and a speaker (para [0019] and 136 of fig. 1).
However, Reitz fails to explicitly disclose wherein each of the audio sequence generators comprises a Cyclic Redundancy Check module (CRC module), and a Forward Error Correction encoder (FEC encoder).
However, in analogous art of audio watermarking, Mangold teaches wherein each of the audio sequence generators comprises a Cyclic Redundancy Check module (CRC module), and a Forward Error Correction encoder (FEC encoder) (para [0110] and fig. 2: “repetition codes and cyclic redundancy check codes are used to increase reliability of the data link. In combination with spreading codes, doing so provides a form of forward error correction ( FEC)”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Reitz further in view of the above teachings of Mangold to increase reliability of the data link (Mangold, para [0110]).



s 7-10 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Reitz in view of Saboune.

Regarding claim 7, Reitz discloses a method for timed metadata recording comprising: 
gathering Timed Metadata Packets (TMDPs) (para [0016] and [0033]-[0034]: the first camera collects metadata for generating audio watermarks, the collected metadata may include time information and location information); 
generating Timed Metadata Records (TMDRs) and Tagging Message Packets (TMPs) based on the TMDPs (para [0016], [0033]-[0034] and [0039]-[0040]: the first camera collects metadata for generating audio watermarks, the collected metadata may include time information, and location information, the collected metadata is encoded as audio watermarks which may be considered as generating Tagging Message Packets);
converting the TMPs to Coded Audio Waveforms (CAWFs); playing the CAWFs (para [0019], [0033]-[0034] and [0039]-[0040]: the collected metadata is encoded as audio watermarks, the first camera may include a rendering engine 138 configured to render audio watermarks and/or synchronization tones for output by the speaker 136); and 
recording the CAWFs (para [0023]-[0024], figs. 2A and 2B: cameras 2 and 3 record the audio watermarks output by camera 1). 
Reitz fails to explicitly disclose saving the TMDRs with corresponding relative time offsets from the TMPs. 
However, in analogous art, Saboune discloses saving the TMDRs with corresponding relative time offsets from the TMPs (para [0057]: “The data from sensors can be gathered and 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Reitz in view of the above teachings of Saboune to perform synchronization of haptic event IDs with other broadcast data (Saboune, para [0039]).

Regarding claim 8, modified Reitz discloses the method for timed metadata recording of claim 7, and Reitz further teaches: 
gathering the TMDPs by a plurality of sensor modules (para [0016] and [0033]-[0034]: the first camera collects metadata for generating audio watermarks, the collected metadata may include time information, and location information, therefore sensors such as a time-sensor, e.g. a clock, and a location sensor, e.g. GPS, sensor are implicit); 
generating the TMDRs and the TMPs based on the TMDPs collected by a Timed Metadata Packets collector (TMDP collector) (para [0016], [0033]-[0034] and [0039]-[0040]: the first camera collects metadata for generating audio watermarks, the collected metadata may include time information, and location information, the collected metadata is encoded as audio watermarks which may be considered as generating Tagging Message Packets).
sending the TMPs to a plurality of audio sequence generators; converting the TMPs to the CAWFs and playing the CAWFs at the audio sequence generators (para [0019], [0033]-[0034] and [0039]-[0040]: the collected metadata is encoded as audio watermarks, the first camera may include a rendering engine 138 configured to render audio watermarks and/or synchronization tones for output by the speaker 136. Therefore Reitz discloses an audio sequence generator, but does not explicitly disclose a plurality of audio sequence generators as claimed. However, adding 
picking up the CAWFs by microphones of cameras; recording the CAWFs into output audio tracks of the cameras; and saving output audio tracks to media storages of the cameras (para [0020], [0023]-[0024], figs. 2A and 2B: cameras 2 and 3 capture and record the audio watermarks output by camera 1). 
Reitz fails to explicitly disclose saving the TMDRs a Timed Metadata Packets database (TMDP database), but Saboune does disclose saving the TMDRs a Timed Metadata Packets database (TMDP database) (para [0057]: “The data from sensors can be gathered and stored).
The motivation to combine references is the same as per the rejection of claim 7.

Regarding claim 9, modified Reitz discloses the method of timed metadata recording of claim 7, and Saboune further discloses wherein gathering the TMDPs comprises: 
attaching a plurality of sensor modules to a player; and gathering a set of sensor readings from the sensor modules (para [0023]-[0025]). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Reitz in view of the above teachings of Saboune to generate immersive entertainment (Saboune, para [0003]-[0005]).

Regarding claim 10, modified Reitz discloses the method of timed metadata recording of claim 9, and Saboune further discloses wherein the player is playing baseball, basketball, 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Reitz in view of the above teachings of Saboune to generate immersive entertainment (Saboune, para [0003]-[0005]).

Regarding claim 13, modified Reitz discloses the method of timed metadata recording of claim 7,  and Reitz further teaches timestamping the TMDPs (para [0016] and [0033]-[0034]: Audio watermarks also may include tones that represent a timestamp).
Reitz fails to explicitly disclose identifying sources of the TMDPs; and indexing the TMDPs, but Saboune discloses identifying sources of the TMDPs; and indexing the TMDPs (para [0019]: “the source of the sensor information can be classified and the classification information can be included as metadata to the event ID”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Reitz in view of the above teachings of Saboune to generate immersive entertainment (Saboune, para [0003]-[0005], [0021]).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Reitz in view of Saboune, further in view of US 20150265897 A1 to Gordon et al. (hereinafter ‘Gordon’).

Regarding claim 11, modified Reitz discloses the method of timed metadata recording of claim 7, but fails to explicitly disclose wherein gathering the TMDPs comprises capturing images with a plurality of image sensors and processing the image.

It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Reitz further in view of the above teachings of Gordon to generate additional information for identifying particular players in association with particular event, e.g. scoring a goal, in order to optimize performance and improve skills (Gordon, para [0076], [0079]).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Reitz in view of Saboune, further in view of US 20140172141 A1 to Mangold.

Regarding claim 14, modified Reitz discloses the method of timed metadata recording of claim 7, and Reitz further teaches attaching a syncword to the TMPs (para [0038]-[0042]: “start code”).
However, Reitz fails to explicitly disclose calculating Cyclic Redundancy Check (CRC) checksum and Forward Error Correction (FEC) data block for the TMPs.
However, in analogous art of audio watermarking, Mangold teaches calculating Cyclic Redundancy Check (CRC) checksum and Forward Error Correction (FEC) data block for the TMPs (para [0110] and fig. 2: “repetition codes and cyclic redundancy check codes are used to 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Reitz further in view of the above teachings of Mangold to increase reliability of the data link (Mangold, para [0110]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/STEPHEN R SMITH/            Examiner, Art Unit 2484

/THAI Q TRAN/            Supervisory Patent Examiner, Art Unit 2484